DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 15 March 2021 in reference to application 16/354,794.  Claims 1, 3-6, 8-12 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 
Response to Amendment
The amendments filed 16 March 2021 has been accepted and considered in this office action.  Claims 1, 5, 6, 10, and 11 have been amended, claims 2 and 7 cancelled, and 12 added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulec (US PAP 2018/0342021) in view of Kolavennu et al. (US PAP 2018/0211666).

Consider claim 1, Gulec teaches a voice interaction method for a customer service (abstract), the method comprising: 
receiving customer demand information from a customer 5demand end, the customer demand information comprising a customer demand end identifier and a voice demand instruction (0014, guest may issue a voice command along with identifier); 
performing a speech recognition on the voice demand instruction (0016, speech recognition) wherein the performing a 20speech recognition on the voice demand instruction comprises: converting the voice demand instruction into demand text information (0016, speech to text conversion) and matching the demand text information with legal text 25information recorded in a database (0017, identifier and command checked against hotel registry and white list to determine if command is allowed); and 
in response to determining that10in response a demanded service type in the voice demand instruction is identified, sending a service-providing request to a service management system based on the demanded service type, the service-providing request comprising the customer demand end identifier and the demanded service 15type (0014, 0017, if voice request and customer identifier matches room number, service provided to room, such as playing a movie or room service orders).

feeding back the feedback text information to the customer demand end, based on the customer demand end identifier.
In the same field of hotel room voice control, Kolavennu teaches generating feedback text information based on the demanded service type, the feedback text information comprising a reply confirming that the service-providing request has been received and the customer service will be provided (0051-69, generating voice response prompts to user commands, which are specific to room number3); and 
feeding back the feedback text information to the customer demand end, based on the customer demand end identifier (0051-69, presenting voice response prompts to user commands).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use voice replies as taught by Kolavennu in the system of Gulec in order to provide interaction for the guest in a more natural 2 way manner (Kolavennu 0051).

Consider claim 3, Gulec teaches the method according to claim 1, wherein the performing a 20speech recognition on the voice demand instruction comprises: 
determining that the speech recognition is successful, if the legal text information including an identical content as a content of the demand text information in the 

Consider claim 4, Gulec teaches the method according to claim 1, wherein the sending a service-providing request to a service management system based on the demanded service type comprises:  5
finding a corresponding room number based on the customer demand end identifier (0017, checking room numbers and provided identifiers for match); and 
sending the service-providing request comprising the room number and the demanded service type to the service management system (0014, 0017, providing movie or room service to room associated with identifier).

Consider claim 5, Kolavennu teaches the method according to claim 1, wherein the feeding back the feedback text information to the customer demand end, based on the customer demand end identifier, comprises: 
converting the feedback text information into a feedback voice (0008, annunciating feedback on speaker device); and 
sending the feedback voice to a voice interaction device of the customer demand end corresponding to the customer demand end identifier (0008, annunciating feedback on speaker device).

Consider claim 6, Gulec teaches a voice interaction apparatus for a customer service (abstract). the apparatus comprising: 
at least one processor (0026, processor); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at 25least one processor to perform operations (0025, storage storing instructions), the operations comprising: 
receiving customer demand information from a customer 5demand end, the customer demand information comprising a customer demand end identifier and a voice demand instruction (0014, guest may issue a voice command along with identifier); 
performing a speech recognition on the voice demand instruction (0016, speech recognition) wherein the performing a 20speech recognition on the voice demand instruction comprises: converting the voice demand instruction into demand text information (0016, speech to text conversion) and matching the demand text information with legal text 25information recorded in a database (0017, identifier and command checked against hotel registry and white list to determine if command is allowed); and 10in responsein 
in response to determining a demanded service type in the voice demand instruction is identified, sending a service-providing request to a service management system based on the demanded service type, the service-providing request comprising the customer demand end identifier and the demanded service 15type (0014, 0017, if voice request and customer identifier matches room number, service provided to room, such as playing a movie or room service orders).
Gulec does not specifically teach generating feedback text information based on the demanded service type, the feedback text information comprising a reply confirming 
feeding back the feedback text information to the customer demand end, based on the customer demand end identifier.
In the same field of hotel room voice control, Kolavennu teaches generating feedback text information based on the demanded service type, the feedback text information comprising a reply confirming that the service-providing request has been received and the customer service will be provided (0051-69, generating voice response prompts to user commands, which are specific to room number3); and 
feeding back the feedback text information to the customer demand end, based on the customer demand end identifier (0051-69, presenting voice response prompts to user commands).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use voice replies as taught by Kolavennu in the system of Gulec in order to provide interaction for the guest in a more natural 2 way manner (Kolavennu 0051).

Claim 8 contains similar limitations as claim 3 and therefore are rejected for the same reasons.

Claim 9 contains similar limitations as claim 4 and therefore are rejected for the same reasons.

Claim 10 contains similar limitations as claim 5 and therefore are rejected for the same reasons.

Consider claim 11, Gulec teaches a non-transitory computer readable storage medium, storing a computer program thereon, the program, when executed by a processor, causes the processor to perform operations (0025-26, storage storing instructions for processor), the operations comprising:
receiving customer demand information from a customer 5demand end, the customer demand information comprising a customer demand end identifier and a voice demand instruction (0014, guest may issue a voice command along with identifier); 
performing a speech recognition on the voice demand instruction (0016, speech recognition) wherein the performing a 20speech recognition on the voice demand instruction comprises: converting the voice demand instruction into demand text information (0016, speech to text conversion) and matching the demand text information with legal text 25information recorded in a database (0017, identifier and command checked against hotel registry and white list to determine if command is allowed); and
10in repso in response to determining a demanded service type in the voice demand instruction is identified, sending a service-providing request to a service management system based on the demanded service type, the service-providing request comprising the customer demand end identifier and the demanded service 15type (0014, 0017, if voice request and customer identifier matches room number, service provided to room, such as playing a movie or room service orders).

feeding back the feedback text information to the customer demand end, based on the customer demand end identifier.
In the same field of hotel room voice control, Kolavennu teaches generating feedback text information based on the demanded service type, the feedback text information comprising a reply confirming that the service-providing request has been received and the customer service will be provided (0051-69, generating voice response prompts to user commands, which are specific to room number3); and 
feeding back the feedback text information to the customer demand end, based on the customer demand end identifier (0051-69, presenting voice response prompts to user commands).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use voice replies as taught by Kolavennu in the system of Gulec in order to provide interaction for the guest in a more natural 2 way manner (Kolavennu 0051).

Claim 1-4, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulec in view of Kolavennu  as applied to claim 1 above, and further in view of Grost et al. (US PAP 2007/0265849).

Consider claim 12, Gulec and Kolavennu teach the method according to claim 1, but do not specifically teach determining that a service type matching the demand text information is not found through the matching; and 

In the same field of speech commands, Grost teaches determining that a service type matching the demand text information is not found through the matching (0072, determining that user’s requested command is out of vocabulary); and 
in response to determining that the service type matching the demand text information is not found through the matching, providing a prompt voice including a description of the service types recorded in the database (0072 presenting speech message “You have spoken an unavailable command in the current dialog, please choose among the following commands…”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to prompt users with available commands after failure as taught by Grost in the system of Gulec and Kolavennu in order to reduce user frustrations (Grost 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658